UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-4011



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


RODNEY ANTONIO BARNER, a/k/a James Barner,

                                                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:05-cr-01028-TLW)


Submitted:   August 10, 2007                 Decided:   August 29, 2007


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


D. Craig Brown, Florence, South Carolina, for Appellant. Arthur
Bradley Parham, OFFICE OF THE UNITED STATES ATTORNEY, Florence,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Rodney   Antonio   Barner   pled   guilty   to   conspiracy   to

distribute one kilogram or more of heroin, in violation of 21

U.S.C. §§ 841(a)(1), 841(b)(1)(A) and 846 (2000), and was sentenced

to 240 months in prison.      Counsel for Barner has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), alleging

that he has found no meritorious issues for appeal, but stating as

a possible ground the district court’s denial of Barner’s pro se

motion to vacate his guilty plea and dismiss the indictment.

Barner has filed a pro se supplemental brief alleging:           (1) the

district court erred in denying his pro se motion to vacate his

guilty plea and to dismiss the indictment; (2) the district court

erred in denying his motion to suppress a statement he made after

entering into a proffer agreement with the Government; and (3) that

he was denied effective assistance of counsel.        Finding no error,

we affirm.

          In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for review.         As to

Barner’s first two issues, we conclude Barner’s guilty plea waived

any claims with respect to antecedent non-jurisdictional defects.*

See Tollett v. Henderson, 411 U.S. 258, 267 (1973); United States

v. Willis, 992 F.2d 489, 490 (4th Cir. 1993).     Moreover, because it



     *
      Barner did not reserve the right to appeal the denial of
these motions in his plea agreement.

                                - 2 -
does not conclusively appear from the record that defense counsel

failed to provide Barner with effective representation, Barner’s

claims of ineffective assistance of counsel are not cognizable on

appeal.   See United States v. Richardson, 195 F.3d 192, 198 (4th

Cir. 1999).

          Finding no meritorious issues for appeal, we affirm

Barner’s conviction and sentence. This court requires that counsel

inform Barner in writing of his right to petition the Supreme Court

of the United States for further review.   If Barner requests that

a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.   Counsel's motion must state that

a copy thereof was served on Barner.        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 3 -